DETAILED ACTION

This communication is in response to the Application filed on 14 March 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.

Terminal Disclaimer
The terminal disclaimer filed on 12 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16277301 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is US 20140092007 (Samsung), US 20200012720 (Elson et al.), and US 20180278740 (Choi et al.). Samsung discloses a method implemented on at least one machine including at least one processor (Samsung, para [0084]), memory (Samsung, para [0052]), and communication platform capable of connecting to a network (Samsung – network 3 of para [0047] and fig. 1) for managing a user machine dialogue (Samsung – para [0027] teaches managing a user machine dialogue), the method comprising: receiving, at a device, sensor data including an utterance representing a speech of a user engaged in a dialogue with the device and information related to a current state of the dialogue (Samsung, para [0055].); determining the speech of the user based on the utterance (Samsung, para [0057].); searching, by a local dialogue manager residing on the device, a sub-dialogue tree stored on the device for response answering the utterance from the user based on the speech (Samsung, para [0057]. The command list has been searched to identify the appropriate response.); rendering the response answering the utterance from the user in response to the speech, if the response is identified from the sub-dialogue tree (Samsung, para [0057].); and sending, if the response is not available in the sub-dialogue tree, a request to the server for the response (Samsung, para [0057].).
Samsung, though, does not disclose wherein the sub-dialogue tree is previously created by a server by carving out from a dialogue tree used by the server to control the dialogue, the local dialogue manager is previously generated by the server in accordance with the sub-dialogue tree for driving the dialogue on the device based on the sub-dialogue tree; and an updated sub-dialogue tree, and an updated local dialogue manager. Elson et al. is cited to disclose wherein the sub-dialogue tree is previously created by a server by carving out from a dialogue tree used by the server to control the dialogue, the local dialogue manager is previously generated by the server in accordance with the sub-dialogue tree for driving the dialogue on the device based on the sub-dialogue tree (Elson et al., para [0006]. This excerpt teaches a dialog act (dialogue tree) and a subordinate dialog act (sub-dialog tree). Also, Elson et al., para [0012]. This excerpt shows that the annotations are generated by a dialog manager. And, Elson et al., fig. 2 shows hierarchical annotation records 140 as part of the server.); and an updated sub-dialogue tree, and an updated local dialogue manager (“It will also be appreciated that improved device performance is a facet of the above description. For example, the hierarchical organization of annotations for dialog makes the dialog searchable, e.g., via a search query over the tree, and reduces the need to search large corpuses of dialog for such annotations. Hierarchical annotation of dialog acts also provides a contextual framework for those annotations that would not otherwise be possible for the device processor to develop. This reduces demands on computation resources, memory usage, and battery use in a client or local device. In cases where a device is operated in client-server mode, this also reduces the client-server communication demand and data usage,” Elson et al., para [0013]. Also, “In addition, the hierarchical annotation records may be distributed across multiple computing devices, or may be stored at the client device 205,” Elson et al., para [0062]. These two excerpts show that the sub-dialogue tree and accompanying annotations (dialogue manager) may be updated, returned, stored on the client (local) device.).
Neither Samsung nor Elson et al. specifically teach that the response answering the utterance from the user based on the speech may be acoustic, or rendering the acoustic response answering the utterance from the user in response to the speech. Choi et al. is cited to disclose that the response answering the utterance from the user based on the speech may be acoustic and rendering the acoustic response answering the utterance from the user in response to the speech (Choi et al., para [0561]. Here, the system responds to the user’s request to “play music” by playing music (an acoustic response).).

However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations for the service providing device as presented in claim 1: 

“sending, if the response is not available in the sub-dialogue tree, a request to the server for the response, an updated sub-dialogue tree, and an updated local dialogue manager, wherein the updated sub-dialogue tree is to be carved out by the server from the dialogue tree based on the response and the current state of the dialogue to predict future content of the dialogue, the updated local dialogue manager is created according to the updated sub-dialogue tree for driving,2Attorney Docket No.: 148826.548616 U.S. Application No. 16/277,271on the device without involving the server, the dialogue based on the predicted future content of the dialogue represented by the updated local sub-dialogue tree.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656